Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/28/2022 has been entered.
 
Claims Status
Claims 1-11 and 13-20 are pending and stand rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such 
treaty in the English language.

Claim(s) 1-2, 7-10 and 14-20 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by SALA (US 9,929,443 B2, hereinafter SALA).


    PNG
    media_image1.png
    313
    298
    media_image1.png
    Greyscale
      
    PNG
    media_image2.png
    595
    553
    media_image2.png
    Greyscale

As per claim 1, SALA discloses a device comprising: 
a foldable solar panel array (See Figs.2-3 and 6A-6G, disclose a plurality of foldable solar panels 10) comprising a circuit electrically coupled to a panel and configured to regulate a flow of current produced by the foldable solar panel array for transfer to an electronic device connectable to the device (See Fig.1, Item#13, and Col.3, lines 8-14, discloses a regulation circuit which ensures a constant voltage of 5Vdc to be provided to the output connector) ; and 
a receptacle electrically coupled to the circuit and integrated with a housing of the circuit (See Fig.1, Item#16 discloses a USB connector integrated with the housing of the solar charger 100);
wherein the circuit and the receptacle move with the panel as the panel is folded (See Figs.2-3, Item#102, disclose a charging circuitry which is an enclosure 102); 
wherein, when an electronic device is physically coupled to the receptacle and electrically coupled to the circuit, the flow of current being regulated by the circuit is transferred directly to the electronic device (See Fig.1, Item#16 and Col.1, lines 40-47, disclose a portable electronic device which receives the constant voltage and current output from connector 16, the output of the connector is delivered via regulation circuit 16, also see Col.2, lines 48-51, disclose the electronic device is charged directly without charging an internal battery).

As per claim 2, SALA discloses the device of claim 1 as discussed above, wherein, when the panel is folded, the panel faces another panel of the foldable solar panel array (See Figs.2-3, Items#10, disclose a plurality of solar panels which when folded face one another).

As per claim 7, SALA discloses the device of claim 1 as discussed above, wherein the foldable solar panel array is user-carryable (See SALA, Col.2, lines 40-46, disclose a portable solar powered power supply, also see Col.1, lines 50-52, disclose the device is light weight).

As per claim 8, SALA discloses the device of claim 1 as discussed above, wherein the circuit is enclosed in the housing which has a thin cross-section such that the folding of the panel is not restricted (See SALA, Fig.2, Item#102, discloses an enclosure attached to the solar panel, the enclosure does not restrict the folding of the solar panels 10).

As per claims 9 and 17, SALA discloses a device comprising: 
a solar panel array, the solar panel array having a first solar panel electrically coupled to a second solar panel (See Figs.2-3 and 6A-6G, disclose a plurality of foldable solar panels 10), wherein the first solar panel and the second solar panel are foldable such that when a first sector of the first or second solar panel is folded, the first sector faces a second sector of the first or second solar panel (See Figs.2-3, Item#102, disclose a charging circuitry which is an enclosure 102); 
a receptacle (See Fig.1, Item#16 discloses a USB connector integrated with the housing of the solar charger 100); and 
a circuit electrically and physically coupled to a panel of the solar panel array such that folding the panel results in a movement of the circuit, the receptacle, and the panel as a single unit (See Fig.1, Item#13, and Col.3, lines 8-14, discloses a regulation circuit which ensures a constant voltage of 5Vdc to be provided to the output connector. The circuit and the USB connector are in an enclosure 102 which is attached to one of the panels 10 such that when the panels are folded the enclosure 102 comprising the circuit and the receptacle move with the panel), wherein the circuit is configured to control an electrical energy converted by the solar panel array that is transferred directly to an electronic device when the electronic device is connected to the receptacle; wherein the receptacle is integrated with a housing of the circuit (See Fig.1, Item#16 and Col.1, lines 40-47, disclose a portable electronic device which receives the constant voltage and current output from connector 16, the output of the connector is delivered via regulation circuit 16, also see Col.2, lines 48-51, disclose the electronic device is charged directly without charging an internal battery, also as disclose above the receptacle 16 is integrated in the enclosure 102 which also houses the charging circuitry including the regulator).

As per claim 10, SALA discloses the device of claim 9 as discussed above, wherein the an electrical connection for charging an internal battery of the electronic device (See Fig.1, Item#16 and Col.2, lines 48-51, disclose the charger charges the portable electronic device via the USB connector 16).

As per claim 14, SALA discloses the device of claim 10 as discussed above 

As per claim 15, SALA discloses the device of claim 9 as discussed above, wherein the solar panel array is user-carryable (See SALA, Col.2, lines 40-46, disclose a portable solar powered power supply, also see Col.1, lines 50-52, disclose the device is light weight).

As per claim 16, SALA discloses the device of claim 9 as discussed above, wherein the circuit is enclosed in [[a]] the housing which has a thing cross section such that the folding of the panel is not restricted (See SALA, Fig.2, Item#102, discloses an enclosure attached to the solar panel, the enclosure does not restrict the folding of the solar panels 10).

As per claim 18, SALA discloses the device of claim 1 as discussed above, wherein the housing of the circuit is attached to a side of the panel opposite a side of the panel configured to receive solar radiation (See Figs.2 and 6A, disclose the enclosure 102 is connected to the back side of panel opposite the solar radiation receiving side).

As per claim 19, SALA discloses the device of claim 9 as discussed above, wherein the housing of the circuit is attached to a side of the first solar panel or the second solar panel opposite a side of the first solar panel or the second solar panel configured to receive solar radiation (See Figs.2 and 6A, disclose the enclosure 102 is connected to the back side of panel opposite the solar radiation receiving side).

As per claim 20, SALA discloses the device of claim 1 as discussed above, wherein the flow of current being regulated by the circuit is transferred directly to the electronic device without first charging a battery unit of the device (See Col.2, lines 48-51, disclose the electronic device is charged directly without charging an internal battery).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-6 and 11 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SALA in view of HO et al. (US 2009/0007958 A1, hereinafter HO).
As per claim 3, SALA discloses the device of claim 1 as discussed above, however SALA does not disclose further comprising a battery unit electrically coupled to the circuit.
HO discloses a portable solar charger further comprising a battery unit electrically coupled to the charging circuit (See Fig.1, discloses a solar panel 10, a voltage-boosting circuit 50, a charging circuit 30 for charging an internal battery 20).
SALA and HO are analogous art since they both deal with portable solar chargers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SALA with that of HO by adding a battery to store solar power for the benefit of allowing the charger to continue providing power to an external device even in the absence of direct sunlight.

As per claim 4, SALA and HO disclose the device of claim 3 as discussed above, wherein the receptacle includes a mating means for establishing a mated, electrical connection with the electronic device (See SALA, Fig.1, Item#16, discloses a USB connector).

As per claim 5, SALA and HO disclose the device of claim 4 as discussed above, further comprising an additional additional a mating means for establishing an alternative the 
As per claim 6, SALA and HO disclose the device of claim 4 as discussed above, wherein the 

As per claim 11, SALA discloses the device of claim 9 as discussed above, however SALA does not disclose further comprising a battery unit electrically coupled to the circuit.
HO discloses a portable solar charger further comprising a battery unit electrically coupled to the charging circuit (See Fig.1, discloses a solar panel 10, a voltage-boosting circuit 50, a charging circuit 30 for charging an internal battery 20).
SALA and HO are analogous art since they both deal with portable solar chargers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SALA with that of HO by adding a battery to store solar power for the benefit of allowing the charger to continue providing power to an external device even in the absence of direct sunlight.

Claim 13 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over SALA in view of GRAY (US 6,870,089 B1, hereinafter GRAY).
As per claim 13, SALA discloses the device of claim 10 as discussed abovean additional receptacle electrically coupled to additional receptacle including a an alternative a the 
GRAY discloses comprising an additional receptacle electrically coupled to the battery unit, the additional receptacle including a mating means for establishing an alternative electrical connection with the electronic device (See Fig.7, discloses a solar panel 701, which provides charging power to a solar energy repository 701 and also directly to a regulator 706. The solar panel array 701 can directly provide power to the first charge port 702 via the regulator or the second port can receive power from the solar energy repository 707).
SALA and GRAY are analogous art since they both deal with solar chargers.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by SALA with that of GRAY by adding the battery and the alternate charging path receiving its output from the battery for the benefit of allowing the charger to continue providing power to an external device even in the absence of direct sunlight.
Conclusion
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 13-20 have been considered but are moot in view of the grounds of rejection. Applicant amended the claims to include the limitations that “…produced by the foldable solar panel array for transfer to an electronic device connectable to the device …wherein, when an electronic device is physically coupled to the receptacle and electrically coupled to the circuit, the flow of current being regulated by the circuit is transferred directly to the electronic device.” The examiner provided SALA which discloses a solar charger which directly uses the solar power generated by converting the solar radiation to charge an electronic device connected to the solar charger.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMED H OMAR/Examiner, Art Unit 2859 

/EDWARD TSO/Primary Examiner, Art Unit 2859